Coopes, J.,
delivered the opinion of the court.
Bill filed to contest the legal organization of the taxing district of Lynnville. The chancellor, upon final hearing, dismissed the bill, and the complainants appealed.
Lynnville being an incorporated town, its charter was repealed by the Legislature by an act approved on March 29, 1883. The Legislature had, by the previous act of 1881, ch., 127, (new Code, sec. 1,677 et seq.), provided that the several towns, cities or communities in the State, whose population does not exceed thirty thousand, and whose charters of incorporation had been repealed, or might thereafter be repealed, “ are hereby created taxing districts, to be styled taxing districts of the second class, in order to provide the means of local government for the peace, safety and general welfare of the people thereof.” It is then provided that the government of each of said taxing districts should be vested in a board of three commissioners, to be appointed by the chairman of the county court, in open court, who shall hold office for two years, and until their successors are elected by the qualified vpters in the .district, and qualified-. Then follows this provision: “ On the petition of a majority of the voters within the limits of any such town or- city, at the time of the repeal or surrender of its charter to the county court, said court shall' appoint the three commissioners for the government of said town or city. To ascertain whether a ma*553jority of the voters have petitioned, the number of votes cast at the last municipal election preceding the abrogation of the charter, shall be taken as the number of legal voters within the territory.” The act undertakes to levy the annual tax for municipal purposes, and contains a number of other provisions not necessary to be noticed.
On March 19, 1884, a petition was presented to the county court for the appointment of commissioners to govern the taxing district of Lynn-ville, and on the next day commissioners were appointed by the court, who qualified by taking the oath and giving the bond required by the statute, and entered upon the .discharge of their duties. The present bill was filed on April 14, 1884, by eighteen persons, as owners of property and voters within the limits of the taxing district, against the commissioners, to have the organization of the district declared void, and to perpetually enjoin the defendants from continuing to act officially.
The first and main point relied upon by the complainants to sustain their bill, is that the proper number of voters did not join in the petition to the county court. It is agreed by the parties that the number of votes cast at the last municipal election preceding the repeal of the charter was forty-five. It is further agreed that at least thirty of the petitioners X^o*'"tí'e''county court were qualified voters within the limits of the district at the time of the filing of the petition, only nineteen of the- thirty being also voters at the time of the repeal of the charter. And the *554contention of the complainants is that the statute requires a majority of the voters at the time of the repeal. This depends upon the construction of the language of the taxing district act. That language is: “ On the petition (to the county court) of a majority of the voters within the limits of any such town or city at the time of the repeal or surrender of the charter.” The argument is that the words “at the time of the repeal” qualify the word “voters,” and limit the right of petition to those persons who were then voters. But the rule of construction of English composition is to apply qualifying words to the immediate, and not the remote antecedent, unless otherwise imperatively required by the context. According to this rule, the words in question merely define the limits of the town within which the petitioning voter must be a voter. If, moreover, you apply the qualifying words to the voters, then you have nothing to define the limits of the town or city. And it may well be asked what limits? Eor there is, then, no town or city. The plain meaning, we think, is that the petitioners must be voters at the time of the petition within the limits of the corporation at the repeal of the charter. And this conclusion is rendered more certain by the fact ’ that the act is a continuing act, authorizing an application to be made at any time after the repeal, whenever the majority of the voters should see proper to re-organize a new notwithstanding any changes which might in the meantime occur among the voters.
It is next insisted that the petition does not show *555that the petitioners were a majority of tbe legal voters in the district. If this objection means anything more than the point we have already considered, as it probably does not, it is not well taken in point of fact. For the petition expressly states that the number of votes cast at the election next preceding the-repeal of the charter was forty-five, that twenty-three would be a majority thereof, and that each and all of the petitioners, being more than thirty in number, is and are legal voters within the boundary, which is given, of the late corporation. .
The only other error relied on is in the action of the chancellor excluding certain evidence as irrelevant, and deciding the case accordingly. The bill, instead of confiniug itself to the real issue touching the validity of the organization of the taxing district, undertook to attack the motives of the' petitioner who seems to have been most active in organizing the corporation, and to impugn his character. The gravamen of this part of the bill was that the main object of the particular petitioner was to enable him to open a drinking saloon within four miles of an incorporated institution of learning. But the private motives of one petitioner could not affect the legal rights of the other twenty-nine. And besides, nothing is better settled than that it is no defense to a legal right, asserted in the mode prescribed by law, that the party is actuated by improper motives, for the obvious reason that the effect would be, were the law otherwise, to turn nearly every suit into a wrangle over motives, and the courts into arenas of mutual recrimina*556tion and invective: Payne v. Railroad Co., 13 Lea, 525; Macey v. Childress, 2 Tenn. Ch., 442, and cases there cited. See also Kiff v. Youmans, 86 N. Y., 324; Davis v. Flagg, 35 N. J. Eq., 491.
The Legislature has the power to incorporate municipal corporations without previously consulting the corporators, and may, of course, prescribe the mode in which the organization of such a corporation shall be effected under the general law. We have held in two cases at Knoxville that municipal corporations .might be legally organized in the mode prescribed by the act under consideration if rightfully pursued.
The Legislature, on April 4, 1885, amended the act of 1881, ch., 127, among other things, by requiring the commissioners, after their appointment by the county court, to hold a popular election “ to ascertain whether a' majority of the legal voters within the boundaries of such district ” desire the organization of the corporation. The act then provides that the election shall be held within the boundaries of the district in the manner, and subject to the laws of elections for county officers, and prescribes the form in which the voters shall express their wishes. And adds, in- the same sentence, “ that the legal voters of the said election shall be the same that were legal voters at, the time of the abolition of the former charter.” It is suggested that this clause is a legislative recognition of the construction of the former act as contended for by the complainants, namely, that the voters at the time of the repeal of the former charter should alone have a voice in the reorganization of the corporation. *557If the new act had clearly disclosed a legislative intent as contended for, it would be entitled to great weight. Eor, although a legislative construction of a former act is not binding on the courts, and although corporate rights acquired in 1884 could scarcely be affected by subsequent legislation not intended to affect those rights, yet it would be strongly persuasive as to the meaning of the words used. But it will be noticed that the act of 1885 expressly directs the election to be held “to ascertain whether a majority of the legal voters within the boundaries of such district” desire the organization, plainly meaning the legal voters at the date of the election. And the subsequent clause merely provides that the legal voters shall be the same as the legal voters at the repeal of the charter, that is the voters within the district shall have the same qualifications as the old voters were required to have in order to entitle them to vote. It does not mean that they shall' be the same individuals, but they shall possess the same qualifications.
There is no error in the decree of the chancellor, and it will be affirmed with costs. If any decree has been heretofore entered to the contrary, it will be set aside and annulled.